In the United States Court of Federal Claims

                                                 )
 MICHAEL MAVASHEV,                               )
                                                 )
                        Plaintiff,               )
                                                 )              No. 19-1701C
        v.                                       )              (Filed: January 14, 2020)
                                                 )
 THE UNITED STATES OF AMERICA,                   )
                                                 )
                        Defendant.               )
                                                 )
                                                 )
                                                 )


                                             ORDER

        This action was initially brought in the Supreme Court of the State of New York and
removed to the United States District Court for the Eastern District of New York on March 27,
2019. ECF No. 1. On August 28, 2019, Judge Glasser granted the government’s motion to
dismiss for lack of jurisdiction and directed the Clerk of Court of the United States District Court
for the Eastern District of New York to transfer this action to the Court of Federal Claims in
accordance with 28 U.S.C. § 1631. ECF No. 29.
        On November 1, 2019, the case was transferred to the Court of Federal Claims from the
Eastern District of New York, ECF No. 32, and on November 8, 2019, the Clerk issued the
notice of filing, ECF No. 33.
        Pursuant to Rule 3.1(a)(4) of the Court of Federal Claims, “[w]ithin 28 days after service
of the notice of filing, the plaintiff must file an amended complaint, conforming to the
requirements of RCFC 5.5(d)(1) and setting forth the claim or claims transferred.” Plaintiff’s
transfer complaint was therefor due on December 6, 2019. ECF No. 33.
        To date, no transfer complaint has been filed. Accordingly, the Court hereby ORDERS
plaintiff to show cause by February 11, 2020 why this case should not be dismissed pursuant to
RCFC 41(b) for failure to comply with the Rules of this Court or to prosecute this case.

       IT IS SO ORDERED.




                                                     s/ Elaine D. Kaplan
                                                     ELAINE D. KAPLAN
                                                     Judge